Citation Nr: 1500665	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder not otherwise specified (NOS) and depression NOS.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for an anxiety disorder.  

In a decision in April 2013 the Board denied the issue on appeal.  The Veteran appealed the Board's April 2013 decision.  In an Order, dated in July 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR) dated that same month and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran's attorney in December 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the July 2014 JMR, the parties agreed that a remand was required because the Board did not ensure that VA complied with its September 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They noted that in September 2012 the Board instructed the 2011 VA examiner to provide an addendum opinion and address the Veteran's competent lay statements of having experienced continuous symptoms since service.  In October 2012, the examiner provided the addendum opinion and stated that despite the Veteran's competent lay statements regarding the onset of his mental health complaints in service, he did not find the statements to be persuasive.  The JMR found that the examiner failed to comply with the Board's instruction to address the Veteran's complaints of continuous symptoms since service.  

Lastly, in December 2014 the Veteran's attorney contended that VA's duty to assist has not been fulfilled regarding the Veteran's claim of service connection for an acquired psychiatric disorder.  She noted that no attempts have been made to verify the Veteran's claimed stressors during service in Vietnam, to include the deaths of two of his fellow service buddies, which he reported to a VA examiner in March 2006.  

Accordingly, the case is REMANDED for the following action:
		
1. Ask the Veteran for specific information regarding his in-service stressors, namely, the date (month and year), unit, and location of the deaths of his fellow service buddies, D.P and C.P.  See March 2006 VA evaluation.  With regards to any other stressors not already reported, ask the Veteran to provide the date (month and year), location, and the unit he was with. 

2. Based on the Veteran's reply to the above inquiry, ask the appropriate Federal custodian of records to search for verification of the deaths reported by the Veteran.  A written response must be associated with the claims folder.

3. Contact the U.S. Army & Joint Services Records Research Center (JSRRC) and request that an attempt be made to verify the Veteran's claimed stressors, to include his claimed attack by mortar fire in Vietnam in October 1970 when he was with 661 Ord. Co.  See September 1999 stressor statement.  A written response from JSRRC regarding the alleged stressors must be associated with the claims folder. 

4. After the above development has been completed and all outstanding records have been associated with the claims folder, obtain an opinion from the examiner who rendered the addendum opinion in October 2012.  If this examiner is no longer available then another appropriate examiner should render the opinion.  It is imperative that the examiner review the evidence in the claims file.  After reviewing the file the examiner must: 

a.) Reconcile the varying psychiatric diagnoses in the claims folder and provide a list of all diagnosed psychiatric disorders other than PTSD.  The examiner must consider that the Veteran's psychiatric disorder has been variously diagnosed, to include anxiety, depression, and adjustment disorder.  See, e.g., VA treatment records in March 2006 and December 2006; and November 2011 VA examination.  

b.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service.  

The examiner is asked to address the Veteran's competent lay statements of having experienced continuous mental health symptoms since service; that is, even before his initial documented treatment in the 1980s (the Board would appreciate an opinion focusing on the reported symptoms rather than the actual stressful events in service).  The examiner should provide an explanation based on the facts of this case to support the opinion rendered.  For example, if the examiner's opinion is that the Veteran's lay statements about experiencing mental health symptoms are not persuasive he or she should explain why.  

The examiner is advised that the Veteran is competent to report his symptoms and history. 

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  If the examiner is not able to provide an opinion, he or she should explain why.

5. Afterwards readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






